UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2012 Stanley Furniture Company, Inc. (Exact name of registrant as specified in its charter) Commission File No. 0-14938 Delaware 54-1272589 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 4100 Mendenhall Oaks Parkway Suite 200 High Point, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 627-2010 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events As previously disclosed in our most recent Form 10-Q for the quarter ended March 31, 2012, we expected to receive distributions of approximately $40 million in funds under the Continued Dumping and Subsidy Offset Act of 2000 by the end of April 2012. We have now received these distributions which totaled $39.9 million. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. STANLEY FURNITURE COMPANY, INC. Date: April 25, 2012 By: /s/ Micah S. Goldstein Micah S. Goldstein Chief Financial Offier
